Citation Nr: 0317005	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  00-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbar spine degenerative disc disease (DDD) prior to July 
19, 1999.

2.  Entitlement to a rating in excess of 60 prcent for 
lumbar spine DDD since July 19, 1999.  

  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1978 to May 1981, and 
from June 1982 to December 1986.

This appeal originally arose from a January 1999 rating 
action of the Phoenix, Arizona RO that increased the rating 
of the veteran's service-connected low back disability from 
10 percent to 20 percent, effective April 27, 1998.  A Notice 
of Disagreement (NOD) with the 20 percent rating was received 
in March 1999, and a Statement of the Case (SOC) was issued 
subsequently that month.  A Substantive Appeal was received 
in January 2000.  In February 2000, the veteran testified at 
a hearing before a hearing officer at the RO; a transcript of 
the hearing is of record.  A Supplemental SOC (SSOC) was 
issued in April 2000.

In April 2000, the veteran's claims file was transferred to 
the Los Angeles, California RO, reflecting his change of 
residence to that state.  A SSOC was issued in June 2000.

By rating action of July 2001, the RO increased the rating of 
the veteran's low back disability from 20 percent to 60 
percent, effective July 19, 1999.  In September 2001, the RO 
received the veteran's NOD with the RO's adjudicative action, 
wherein he claimed a rating in excess of 20 percent for his 
low back disability prior to July 19, 1999.  By February 2002 
SSOC, the RO denied a rating in excess of      60 percent for 
lumbar spine DDD, as well as a rating in excess of 20 percent 
for that disorder prior to July 19, 1999.  Subsequently in 
February 2002, the RO received the veteran's Substantive 
Appeal on the issue of a rating in excess of 20 percent for 
lumbar spine DDD prior to July 19, 1999.  [The Board notes 
that the February 2002 SSOC characterized the issues on 
appeal as evaluation of lumbar spine DDD, currently evaluated 
as 60 percent disabling, to include "earlier effective date 
of increase."  The Board has construed the issues as 
characterized on the title page of this decision to reflect 
the veteran's true contentions in this case, which include a 
broad claim for a rating in excess of 20 percent for lumbar 
spine DDD prior to July 19, 1999, not a mere claim for an 
earlier effective date of a 60 percent rating for that 
disorder.]

Inasmuch as a higher percentage disability rating is 
available for the veteran's low back disability at any stage 
of a particular time period, and he is presumed to seek the 
maximum available benefit for a disability, the claim for a 
higher evaluation at each stage remains viable on appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

In late 2002, the veteran's claims file was transferred to 
the Philadelphia, Pennsylvania RO, reflecting his change of 
residence to nearby south-central New Jersey.

In February 2003, the veteran at the RO testified during a 
videoconference Board of Veterans' Appeals (Board) hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See    38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi,      16 Vet. 
App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

The Board also finds that additional development of the 
claims is warranted.  In this regard, the Board notes that 
the VCAA requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes the VA to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).

By regulatory amendment effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of intervertebral disc syndrome (IVDS), as set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code 5293; 67 Fed. 
Reg. 54345-54349, August 22, 2002.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent contrary intent.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000).  

While the veteran was afforded a VA examination in July 1999 
and an examination by an independent medical expert in 
September 2000, the Board finds that they are now inadequate 
for rating purposes, inasmuch as revised rating criteria have 
come into effect subsequent to those examinations, and a new 
examination with findings responsive to both the former and 
revised applicable rating criteria is now required for 
equitable adjudication of this claim.  The veteran is hereby 
advised that failure to report for any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2002).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notification(s) of that 
examination sent to him by the VA Medical Center (VAMC) at 
which the examination is to take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all pertinent outstanding medical records.   

Review of the claims file reveals that what appears to be 
additional VA medical evidence containing clinical findings 
pertaining to the veteran's low back was received by the RO 
subsequent to the issuance of the last SSOC in February 2002.  
As this evidence must be considered by the RO in the first 
instance, a SSOC reflecting such consideration must be 
issued.  See 38 C.F.R. § 19.31.  The Board notes that such 
evidence includes what appears to be an illegible VA 
neurosurgical clinical report dated February 28, 2002.  The 
origin of this pertinent medical information must be 
determined by the RO, and a legible copy thereof must be 
secured and associated with the claims file prior to 
adjudication of the claim.

The record also indicates that the veteran has been treated 
at the VAMC in Long Beach, California.  Thus, the RO must 
obtain and associate with the claims file all pertinent 
outstanding medical records from that facility, as well as 
undertake efforts to obtain all pertinent outstanding medical 
records any source(s) identified by the veteran, following 
the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the Long 
Beach, California VAMC furnish copies of 
all records of medical treatment and 
evaluation of the veteran's low back from 
April 2001 to the present time.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should determine the origin of 
what appears to be a VA neurosurgical 
clinical record dated February 28, 2002, 
and obtain and associate with the claims 
file a legible copy thereof.

3.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claims currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims, 
and specific notice as to the type of 
evidence necessary to substantiate those 
claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disabilities that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

4.  After the veteran responds (or a 
reasonable time period for his response 
has expired), the RO should assist him in 
obtaining any additional evidence 
identified by following the procedures 
set forth in        38 C.F.R. § 3.159.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  Also after the veteran responds (or a 
reasonable time period for his response 
has expired) and all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, the RO should arrange for the 
veteran to undergo neurological and 
orthopedic examinations of the low back 
at the appropriate VA medical facility.  
The neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his/her examination of the veteran.  

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and the reports of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be detailed.  
Each examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided in a printed (typewritten) 
report.  

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back-to specifically include sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, and/or absent 
ankle jerk.  

The orthopedic examiner should 
specifically report limitation of range 
of motion of the lumbar spine, in 
degrees, with normal ranges provided for 
comparison purposes.  The examiner should 
also indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is indicated, the examiner should 
note at which point pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely additional functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion. 

The examiner should also specifically 
state whether or not the veteran has 
complete bony fixation of the spine 
(ankylosis) at an unfavorable angle, with 
marked deformity and involvement of major 
joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  

Considering all neurological and 
orthopedic examination findings, the 
physician should also offer an opinion 
addressing each of the following:  

Whether, over the last 12 months, the 
veteran experienced  "incapacitating 
episodes" due to disc disease having a 
total duration of: at least one week, but 
less than four weeks; at least four weeks 
but less than six weeks; or at  least six 
weeks.  (An "incapacitating episode" is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.)

Whether the severity of the veteran's 
disc disease is more appropriately 
assessed as "moderate" with recurring 
attacks; "severe" with intermittent 
relief; or "pronounced" with little 
intermittent relief.

If (a) change(s) in the severity of the 
veteran's overall service-connected 
lumbar spine has occurred since the April 
1998 claim for increase, the examiner 
should, to the extent possible, specify 
the approproximate timeframe during which 
that/those change(s) occurred (e.g., 
month, year).   

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the 
examination sent to him.

7.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

9.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for a 
rating in excess of            60 percent 
for lumbar spine DDD, and a rating in 
excess of 20 percent for lumbar spine DDD 
prior to July 19, 1999 in light of all 
pertinent evidence and legal authority 
(to include the provisions of 38 C.F.R. 
§ 3.655, as appropriate).

10.  If any of the benefits sought on 
appeal remain denied, the RO must furnish 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of the revised applicable 
rating criteria,  and clear reasons and 
bases for the RO's determinations), and 
afford them the requisite time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


